Title: To Thomas Jefferson from William Davies, 20 November 1793
From: Davies, William
To: Jefferson, Thomas



Sir
Broadway near Petersburg Nov 20, 93

The compensation, which I am to receive from the Commonwealth of Virginia for my service as Commissioner for settling her account with the United States, is by contract dependent to a certain degree upon the result of that business; the Executive having engaged to add to my stipulated wages in case of a favorable termination of it. I have flattered myself that, considering the large proportion of the aggregate balance, which by act of Congress is allotted to Virginia, being more than a fifth of the whole, I have been successful in my endeavors, and the State benefitted by the result. I have hitherto been prevented from making my application to the Executive, as I had not any official authority to determine, what is the precise balance struck by the General Board. With a view to obtain this information, I have taken the liberty to apply to you, to whose office the report was made. I know not how far I am justifiable in hoping I shall receive from you an answer, which may prove favorable to my wishes. You have had some knowledge of the difficulties of the business in itself, exclusive of those, which were occasioned by the mismanagement of those, who were charged with the preparation of it, before I was engaged in it, and I have my hopes that you have formed a favorable opinion of my own conduct and attention with respect to it, so far as your opportunities of observation have enabled you to judge. I have the honor to be, sir, with most respectful esteem, Your very obedient servant

Wm. Davies

